Citation Nr: 1828701	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disability including diverticulosis, irritable bowel syndrome, gastroesophageal reflux disease, hiatal hernia and a submucosal gastric lesion (gastrointestinal disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

This matter was remanded by the Board in February 2018 for additional development. That development has been complete and jurisdiction has been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A gastrointestinal disability did not have its onset in service, an ulcer was not manifested to a compensable degree within one year following service, and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Duty to Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

The Veteran's representative in an April 2018 brief raised an issue with the duty to assist stating that the examiner who provided the Veteran's April 2018 examination was unqualified to do so. The representative stated that because the examiner was not a specialist that they did not possess the necessary knowledge to provide an adequate opinion on the Veteran's gastrointestinal disability. However, the Board disagrees. The Board notes that VA satisfied its overall duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). The Board notes that the VA examination was performed by a physician assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive). The Board may assume a VA medical examiner is competent. Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).

The March 2018 VA examiner reviewed the medical records, considered the Veteran's complaints, provided a detailed report of the Veteran's symptoms, and provided opinions supported by rationales. The examination is deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d). See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137(2012); 38 C.F.R. § 3.307 (2017). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a) (2012). The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for a gastrointestinal disability. The reasons for this conclusion follow. 

The Veteran originally filed a claim for service connection for a gastrointestinal disability in 2012, which she claimed was secondary to her posttraumatic stress disorder (PTSD). However, in a February 2018 decision, the Board denied service connection for PTSD, and thus service connection for a gastrointestinal disability cannot be granted on a secondary basis.  38 C.F.R. § 3.310(a).

The Board notes that the Veteran had a gastric ulcer noted on her April 1983 service entrance exam, which is considered a chronic disability under 38 C.F.R. 3.307. The ulcer was noted to be diagnosed in 1981. However, the March 2018 examiner noted that there was no evidence of a gastric ulcer reoccurring in service or post service. There are also no complaints of symptomology for this particular condition in the Veteran's service treatment records or again within one year of service. Therefore, with no connection to or within one year of service, as far as diagnosis and symptomology, the Board finds that the Veteran's gastric ulcer or other gastrointestinal disabilities cannot be service connected as a chronic disease. 

However, in giving the benefit of the doubt to the Veteran the claim must also be considered on a direct basis. 

Regarding a current disability the Board notes that the Veteran has several current diagnoses involving the gastrointestinal system including diverticulosis, irritable bowel syndrome, GERD, hiatal hernia, and most recently a submucosal gastric lesion. The April 2012 and March 2018 examiners confirmed these diagnoses. 

Although the Veteran received a VA examination in July 2012, when she first filed the claim, the examiner focused only on the claim on a secondary basis. Therefore, the Board remanded this claim in February 2018 so that the Veteran could be afforded an examination and medical opinion in connection with her claim for direct service connection for a gastrointestinal disability. The March 2018 examiner went on to state that it was less likely than not that any of the Veteran's current gastrointestinal disabilities began in service. The examiner noted that the Veteran had various symptomology while in service, such as symptoms included cramping, vomiting, bowel and epigastric discomfort. The examiner added that none of the Veteran's current disabilities were diagnosed while in service. The examiner further elaborated that none of these symptoms were the onset of the Veteran's now diagnosed disabilities post service. The examiner provides the rationale that the in-service symptomology were isolated symptoms compared to a sign of onset of a chronic gastrointestinal disability. 

The Veteran has not provided competent evidence that supports her position that a gastrointestinal disability had its onset in service. "It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease [related to] service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). The Board acknowledges the Veteran's statements in regard her symptomology. Lay persons are competent to discuss symptomology. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's gastrointestinal disability was caused by her military service falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). These are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Therefore, the Board finds the VA medical opinion most probative in the adjudicating of this claim. 

Therefore, the Board finds that the preponderance of the evidence weighs against granting the Veteran's claim for service connection for a gastrointestinal disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 
ORDER

Entitlement to service connection for a gastrointestinal disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


